Citation Nr: 0720243	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-24 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability to include neurological 
symptomatology.  

2.  Entitlement to service connection for residuals of a head 
injury to include neck pain and headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from December 1950 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 2004 rating determination by the above Regional 
Office (RO).

In March 2004, it appears that the RO implicitly reopened the 
veteran's lumbar spine claim by addressing the merits of the 
claim without specifically finding that new and material 
evidence had been received.  Before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied lumbar spine claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).

In October 2006, additional evidence was received from the 
veteran after the case had been certified to the Board by the 
RO.  Under 38 C.F.R. § 20.1304, new evidence received by the 
Board, if pertinent to the case on appeal, usually requires a 
return of the case to the RO for review, consideration, and 
preparation of a Supplemental Statement of the Case (SSOC) 
prior to a Board decision, unless there has been a waiver of 
such initial RO review.  The evidence in this instance 
consists of private medical records from the veteran's 
neurologist dated from 2004 to 2006 which show continued 
evaluation and treatment of the veteran for back and neck 
pain.  Since this medical evidence essentially duplicates and 
is cumulative of medical evidence already of record, it has 
little material bearing, and thus does not preclude a 
decision by the Board at this time.  


FINDINGS OF FACT

1.  A claim for service connection for lumbar spine 
disability was denied by the RO in October 1973 and not 
appealed; that was the last final denial as to that issue on 
any basis before the present attempt to reopen the claim.

2.  The evidence received since the October 1973 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection, 
and therefore is not material evidence.  

3.  The preponderance of the competent evidence of record is 
against a finding that the veteran's currently diagnosed neck 
pain and headaches are related to any event or incident 
during his active military service.  


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1973 decision, denying 
service connection for a lumbar spine disability, was final 
based upon the evidence of record at that time.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a lumbar 
spine disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).

3.  Chronic head injury residuals, to include neck pain and 
headaches were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - lumbar spine injury residuals

The RO originally denied the veteran's claim for service 
connection for lumbar spine disability in October 1973.  The 
veteran did not appeal this decision and it became final 
based upon the evidence then of record.  See 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  A final decision cannot be 
reopened and reconsidered by VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2006); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in August 2003, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined in the decision 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the October 
1973 RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Factual Background and Analysis

As noted previously, the RO originally denied the veteran's 
claim for service connection for lumbar spine disability in 
October 1973.  The basis for the denial was that evidence had 
not been submitted to show that a lumbar spine disability had 
its onset during the veteran's military service.  

Evidence before the RO at that time included service medical 
records (SMRs) which are entirely negative for any evidence 
of back injury.  However his enlistment examination dated in 
December 1950 noted pre-service treatment by a chiropractor 
for his low back.  At his separation physical examination in 
June 1952 clinical evaluation of the veteran's 
musculoskeletal system was normal.  Given the opportunity to 
identify any symptoms associated with in-service injuries, 
the veteran reported no pertinent complaints at that time.  
Also of record were post-service clinical records from Boston 
City Hospital, which show the veteran was treated for a work-
related injury to the cervical spine.  There were no 
pertinent complaints involving the back.

Evidence received since the October 1973 RO decision includes 
evidence that the veteran had been in receipt of disability 
benefits from the Social Security Administration (SSA) since 
1994 for adjustment disorder with anxious mood and cervical 
sprain/ strain radiculopathy.  A January 2005 VA examination 
report shows the veteran's primary complaints was of 
intermittent pain in the lumbosacral region radiating into 
the right lower extremity.  The pertinent clinical impression 
was lumbosacral arthritis of L5-S1.  The examiner initially 
concluded that it was at least as likely as not that the 
problems in the lumbosacral region were caused as a result of 
trauma during military service.  However, in a subsequent 
addendum, following review of the claims file and SMRs, the 
examiner noted that as documented evidence of a back problem 
during service was lacking, the veteran's back problems were 
not as likely as not due to military service. 

Also of record is testimony provided at the veteran's August 
2006 Travel Board hearing.  The veteran testified that he 
initially injured his back during bootcamp when he fell from 
a ladder.  He also testified that he was involved in one or 
more physical attacks during service and sustained additional 
injuries to his back as a result.  He testified that as a 
result of these injuries he was hospitalized for several 
months.  Post service he first sought treatment for back 
problems in 1957.  

At the close of the hearing, the undersigned directed that 
the record be held open for 30 days to afford the veteran the 
opportunity to submit additional evidence of treatment for 
his back disability and in October 2006, the veteran 
submitted private neurological records.  Included in these 
records was a nerve conduction study and EMG of the lumbar 
spine which was consistent with left S-1 and L-5 lumbar 
radiculopathy.  These records also noted that the veteran was 
initially treated for back pain as a result of recent injury 
in October 2003 and that his medical history was significant 
for back pain secondary to motor vehicle accident many years 
prior.  There was no further discussion or opinion provided 
regarding the etiology.

Although the evidence associated with the file since the 1973 
rating decision is "new" in the sense that it was not 
previously of record, it is not "material" for purposes of 
reopening the claim because it does not show that the 
veteran's current lumbar spine disability was incurred or 
aggravated during active service.  Rather much of the 
evidence only shows continued post service treatment without 
opinion as to onset and simply is not probative of the 
question of whether the veteran sustained disabling residuals 
as a result of lumbar spine injuries during service, (which 
is the pivotal issue underlying the claim for service 
connection), and thus does not raise a reasonable possibility 
of substantiating the claim.  See also, Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].

To the extent that the veteran has offered lay statements and 
testimony in an attempt to establish that he sustained 
chronic lumbar spine disability as a result of injuries 
sustained during service, the Board notes that such evidence 
essentially constitutes reiterations of the veteran's 
assertions made in connection with the prior denial, and, 
thus, cannot be considered "new" within the meaning of 38 
C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  In any event, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
medical causation, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen the previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for lumbar spine disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


Service Connection - head injury residuals 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Factual Background and Analysis

The veteran's SMRs are negative for any evidence of a head 
injury.  However in early November 1951, he was admitted to 
the March Air Force Base Hospital in California by transfer 
from a hospital at the Hill Air Force Base in Utah.  His 
chief complaint on admission was headaches.  It was noted 
that for the preceding 8 months he had suffered from 
anorexia, insomnia and temper tantrums and for the last 3 
months he had been hospitalized and evaluated by a 
psychiatrist.  It was noted that when the veteran came on 
duty 11 months prior, he immediately became homesick and 
requested discharge.  The diagnosis was chronic moderate 
inadequate personality manifested by, among other symptoms, 
poor social adjustment, somatization, and depression.  

At his separation physical examination in June 1952 clinical 
evaluation of all major body systems, to include the head and 
spine was within normal limits.  However, it was noted that 
the veteran received treatment at Hill AFB Hospital for high 
blood pressure and a workup on headaches.  The veteran had 
fainted with headache attacks and had sweating episodes.  
But, no pertinent diagnosis was rendered, although the 
notation was also noted on the veteran's Report of Medical 
History.  In spite of the foregoing, during service, no 
mention of head injury or diagnosis of a chronic disorder was 
noted.  The SMRs do not affirmatively establish that chronic 
head injury residuals, manifested by headaches and neck pain, 
had their onset during military service.  

Post-service treatment records document ongoing treatment for 
chronic neck pain.  However, these treatment records do not, 
in any way, suggest that the veteran's claimed symptomatology 
originated during military service.  The first documented 
medical treatment for neck pain did not occur until after the 
veteran was involved in a work-related injury in 1970, 18 
years after his separation from active service.  There are 
essentially no pertinent clinical records associated with the 
claims file until a document which shows the veteran had been 
in receipt of SSA benefits since 1994 for adjustment disorder 
with anxious mood and cervical sprain/ strain radiculopathy.  
The Board notes that the RO attempted to obtain the medical 
reports which were used to support the decision, however 
according to a December 2004 Report of Contact the SSA 
responded that it did not have medical records to provide.  A 
January 2004 MRI of the cervical spine showed spondylosis C3-
7, mild disc bulge and moderate to severe cervical stenosis 
at C5-6 level with underlying disc protrusion.

During VA neurological examination in February 2005, the 
veteran gave a history of various injuries sustained during 
active service including being grazed in the head by bullet, 
falling six feet from a scaffold, and being clubbed over the 
head in an attack.  He intertwined most of the symptomatology 
involving his neck with these injuries.  He testified that as 
a result of the second injury he experienced dizziness and 
problems with balance and as a result of the third injury he 
was hospitalized for 6 months.  He also gave a history of a 
fall about a year prior while undergoing treatment for 
unrelated disorders.  The examiner noted there was no 
evidence of a head injury as it relates to the service.  
Following examination the examiner noted the veteran had some 
minor symptomatology controlled with analgesic medications, 
however in the absence of a definable injury in the claims 
file, it was difficult to relate it to service.  The examiner 
further concluded that even if the veteran had the above-
mentioned injuries, he did not have any loss of consciousness 
and hence the injuries would be considered insignificant and 
not likely to leave residual symptomatology for more than a 
two year period of time.  

The Board notes that this opinion is consistent with the 
veteran's medical history and uncontroverted by any other 
medical evidence of record.  The veteran has not brought 
forth any medical evidence that would either refute the 2005 
VA opinion and no additional post-service medical records 
that discuss the etiology of the veteran's neck pain or 
headaches have been obtained and associated with the claims 
folder.  Although the veteran has challenged the adequacy of 
the 2005 examination report, the Board finds that in 
rendering his opinion, the VA examiner took into 
consideration the veteran's previous medical history, his 
medical evaluations, and lack of a documented head injury in 
SMRs.  Therefore, report of that examination (which reflects 
not only the veteran's history, but complaints, clinical 
findings, and diagnoses) is sufficient.  38 C.F.R. § 4.2 
(2006); Abernathy v. Principi, 3 Vet.App. 461 (1992). 

The remaining records include VA outpatient treatment records 
dated from 2003 to 2006, which show continued evaluation and 
treatment for spondylosis and degenerative disc disease of 
the cervical spine.  

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions and testimony from his August 2006 
Travel Board hearing, which would tend to establish that he 
has chronic residuals from a head injury incurred during 
service.  The Board does not doubt the sincerity of the 
veteran's belief in his contentions, and we note that he is 
competent to report symptoms he experienced in service.  
However, the Board also finds no reason to doubt the accuracy 
of the SMRs, which have been carefully reviewed.  There is no 
indication that the records are incomplete or inaccurate.  As 
noted previously, these records are completely silent with 
respect to any extended period of hospitalization for head 
injuries during service.  It would appear that, if the 
veteran had in fact been hospitalized or treated for such 
injuries, it would have been documented, and he would have 
reported it to service personnel at discharge.  In any event, 
the fact remains that there is no evidence of head injuries 
during service beyond the veteran's own statements, and the 
records which would be expected to corroborate his account, 
i.e., the service medical records, do not do so.  See Curry 
v. Brown, 7 Vet. App. 59 (1994) (veteran's version of events 
from the past may be of limited credibility and probative 
value in the absence of medical records showing treatment for 
the claimed disorder).  



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in December 2003, October 2004 and March 
2006, the RO informed the veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  The letters informed him that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for a lumbar 
spine disability to include neurological symptomatology is 
denied.

Service connection for residuals of a head injury to include 
neck pain and headaches is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


